Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, it recites:
determining, by the profile determiner, a profile of each of a plurality of packets;
calculating, by the calculator, similarities between packets determined to have a same profile; and
clustering, by the clusterer, the packets determined to have the same profile using the similarities calculated.
Determining a profile is a mental process of judgement or evaluation. It can be performed in the human mind by looking at information in packets and judging a “profile,” which is nothing more than a name or label for each packet. Calculating similarities is also a mental process, as the calculations can be as simple as determining a difference between two numbers or other pieces of information. It too is therefore a mental process of judgement or evaluation, which is an abstract idea. Clustering is similarly a mental process of judgement or evaluation that mentally places two or more packets together based on the mentally determined similarity. This judicial 
Regarding Claim 2, it further details the calculating step of claim 1, reciting “wherein in the calculating, the calculator calculates the similarities using Levenshtein distances.” Calculating Levenstein distances is the abstract idea of a mathematical calculation or relationship. The present claim does not use the calculations for anything, so it does not integrate the abstract ideas into a practical application. The present claim recites no additional elements, so it does not include anything that amounts to significantly more than the abstract ideas.
Regarding Claim 3, it further details the clustering method of claim 1, reciting “the clusterer clusters the packets determined to have the same profile using a spectral clustering method.” A spectral clustering method is a mathematical calculation or relationship, and therefore an abstract idea. The present claim does not use the calculations for anything, so it does not integrate the abstract ideas into a practical application. The present claim recites no additional elements, so it does not include anything that amounts to significantly more than the abstract ideas.
Regarding Claim 4, it further details the calculating step of claim 1, reciting “the calculator calculates the similarities using a string kernel defined between payloads of the 
Regarding Claim 9, it recites elements and operations similar to those of claim 1, so it is an abstract idea without significantly more for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimanovsky et al. (CN 105518658 A, hereinafter “Shimanovsky”).
Regarding Claim 1, Shimanovsky teaches a clustering method performed by a clustering apparatus including a profile determiner, a calculator, and a clusterer (p. 3, last paragraph; p. 8, third paragraph—the CR module is a profile determiner; p. 8, sixth paragraph—the SC module is a calculator; p. 9, third paragraph—the CC module is a clusterer), the clustering apparatus being 
determining, by the profile determiner, a profile of each of a plurality of packets (p. 8, fourth paragraph and p. 11, first and second paragraphs—the CR module {profile determiner} compares packet to determine if they have the same profile {if they are the same entity type} based on attributes in the packets, e.g. if they both fit the “restaurant” profile. The terms “barrel” or “bucket” in Shimanovsky are synonymous with “profile” in the present claims);
calculating, by the calculator, similarities between packets determined to have a same profile (p. 8, fifth and sixth paragraphs and p. 11, last two paragraphs—the SC module {calculator} calculates similarities between the two packets that have the same profile); and
clustering, by the clusterer, the packets determined to have the same profile using the similarities calculated (p. 9, third paragraph and p. 17, second full paragraph—the CC module {clusterer} assigns packets determined to be very similar to the same cluster).
Regarding Claim 2, Shimanovsky teaches wherein in the calculating, the calculator calculates the similarities using Levenshtein distances between payloads of the packets determined to have the same profile (p. 11, last paragraph).
Regarding Claim 3, Shimanovsky teaches wherein in the clustering, the clusterer clusters the packets determined to have the same profile using a spectral clustering method (p. 17, third paragraph—the graph clustering technology is a graphical representation of the matrix used in a spectral clustering method).
Regarding Claim 4, Shimanovsky teaches wherein in the calculating, the calculator calculates the similarities using a string kernel defined between payloads of the packets determined to have the same profile (p. 11, last paragraph), and in the clustering, the clusterer 
Regarding Claim 9, Shimanovsky teaches a clustering apparatus implemented by a processor executing a program stored in a memory (p. 3, second to last paragraph and p. 4, first full paragraph) comprising:
a profile determiner which determines a profile of each of a plurality of packets (p. 8, third paragraph and p. 11, first and second paragraphs —the CR module is a profile determiner which compares packet to determine if they have the same profile {if they are the same entity type} based on attributes in the packets, e.g. if they both fit the “restaurant” profile. The terms “barrel” or “bucket” in Shimanovsky are synonymous with “profile” in the present claims);
a calculator which calculates similarities between packets determined to have a same profile (p. 8, sixth paragraph and p. 11, last two paragraphs—the SC module is a calculator which calculates similarities between the two packets that have the same profile); and
a clusterer which clusters the packets determined to have the same profile using the similarities calculated by the calculator (p. 9, third paragraph and p. 17, second full paragraph—the CC module is a clusterer which assigns packets determined to be very similar to the same cluster).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanovsky, as applied to claim 1, above, in view of Farooqi et al. (CN 108121997 A, hereinafter “Farooqi”).
Regarding Claim 5, Shimanovsky teaches:
training a machine learning model such that one packet is clustered, using a result of clustering by the clustering method according to claim 1 as a supervisor (p. 12, third paragraph—supervised learning is used to train a machine learning model to classify packets according to the similarity. See also p. 13, fourth paragraph, which describes using a result of clustering as a supervisor {a model of similarity}); and
clustering one packet using the machine learning model which has already been trained (p. 13, fifth paragraph—the learned similarity function is used to cluster new packets).
Shimanovsky teaches a clustering method, as described above, but does not explicitly teach a classification method. However, Farooqi teaches a classification method (p. 6, second paragraph) comprising training a machine learning model such that one object is classified (p. 6, fifth paragraph, continuing on p. 7) and classifying on object using a machine learning model that has been trained (p. 6, fifth paragraph, continuing on p. 7).
All of the claimed elements were known in Shimanovsky and Farooqi and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the classification method of Farooqi with the machine learning and clustering packets of Shimanovsky to yield the predictable result of a classification method, comprising: training a machine learning model such that one packet is classified, using a result of clustering by the clustering method according to claim 1 as a supervisor; and classifying one 
Regarding Claim 6, Shimanovsky/Farooqi teaches wherein in the training, a k-nearest neighbor algorithm is used (Farooqi, p. 6, fifth paragraph, continuing on p. 7—the machine learning model can use a k-nearest neighbor algorithm).
Regarding Claim 7, Shimanovsky/Farooqi teaches wherein in the training, a support vector machine is used (Farooqi, p. 6, fifth paragraph, continuing on p. 7—the machine learning model can use a support vector machine).
Regarding Claim 8, Shimanovsky/Farooqi teaches wherein in the training, a neural network is used (Farooqi, p. 6, fifth paragraph, continuing on p. 7—the machine learning model can use a neural network).
Regarding Claim 10, Shimanovsky/Farooqi teaches a classification apparatus (Farooqi, p. 9, fourth paragraph), comprising:
a learner which trains a machine learning model such that one packet is classified, using a result of clustering by the clustering method according to claim 1 as a supervisor (Shimanovsky, p. 12, third paragraph—supervised learning is used to train a machine learning model to classify packets according to the similarity. See also p. 13, fourth paragraph, which describes using a result of clustering as a supervisor {a model of similarity}. Also Farooqi, p. 6, fifth paragraph, continuing on p. 7); and
a classifier which classifies one packet using the machine learning model which has already been trained (Shimanovsky, p. 13, fifth paragraph—the learned similarity function is used to cluster new packets. Also Farooqi, p. 6, fifth paragraph, continuing on p. 7).

Response to Arguments
The examiner agrees that the amendments filed 10 September 2021 obviate an interpretation of the claims under 35 U.S.C. 112(f).
Applicant’s arguments filed 10 September 2021 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. 101, the examiner finds that claims 1-4 and 9 are still directed to an abstract idea without significantly more, as detailed above. The examiner disagrees with the applicant’s assertion that the claimed limitations could not be performed with the human mind. Although the applicant may envision thousands or millions of packets of a high complexity such that a computer would be required to process them, the claims recite only “a plurality of packets” (claim 1), which could be as few as two packets. And there are no constraints on the contents of the packets, so each one could contain a simple integer value or text word. A human could easily make the recited judgements or evaluations, such as determining a profile of each packet. As further detailed above, some of the limitations are abstract because they are mathematical calculations or relationships. These too can be simple if the packets are simple, e.g. calculating a similarity of a single value or word in two packets. The applicant describes elaborate calculations involving a similarity matrix for the Levenshtein distance, but these features are not claimed; there is no matrix in the claim limitations, and the data being compared for similarity could be very short and simple. The examiner also notes that simply using a generic computer to implement an abstract idea does not make the abstract idea statutory under 35 U.S.C. 101. According to MPEP 2106.05, the use of a machine makes the claim patent eligible only if the claim requires use of a particular machine. “It is important to 
In terms of integrating the abstract idea into a practical application, the applicant asserts that their specification demonstrates improvement of the relevant existing technology. However, the claims do not recite or suggest any improvement to the computer itself. All they do is cluster information together. The applicant cites Ex Parte Smith, arguing that the PTAB decided that the Patent in that case “recites additional limitations which focus on addressing problems arising in the context of a hybrid derivatives trading system in which trades are made both electronically and on a trading floor . . .” The claims in the present application, however, do not recite additional limitations that address any problems. The claims simply form clusters of data that are similar to each other. This points to exactly why the examiner has determined that claims 1-4 and 9 do not integrate the abstract ideas into a practical application: they do not recite any limitations that do anything practical with the clusters of data. Classifying unknown packets, as the applicant discusses in the remarks, simply adds more data to a cluster; it does not perform anything practical (nor does in improve the functioning of a machine). The applicant asserts that the claims are “directed to a particular, limited application of a clustering method . . .” But the claims do not recite any such application; they only recite methods used for performing the clustering.
With respect to the prior art rejections, the examiner finds that Shimanovsky teaches the amended limitations. As detailed above, Shimanovsky includes a profile determiner (the CR module on p. 3, last paragraph; p. 8, third paragraph), a calculator (the SC module on p. 8, sixth paragraph), and a clusterer (the CC module on p. 9, third paragraph). The CR module (profile .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125